 CARPENTERS46 CONFERENCE BOARD(ARNTZCONTRACTING)Carpenters 46 Northern California Counties Confer-ence Board,United Brotherhood of Carpentersand Joiners of America,AFL-CIO,et al.andArntz Contracting Co., et al. Cases32-CC-699,et al.21 November 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND BABSONSTATEMENT OF THE CASESOn 29 April 1985 Carpenters 46 Northern Cali-fornia Counties Conference Board, United Brother-hood of Carpenters and Joiners of America, AFL-CIO; Bay Counties District Council of Carpenters,United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO; Sacramento Area DistrictCouncil of Carpenters, United Brotherhood of Car-penters and Joiners of America, AFL-CIO; SantaClaraValleyDistrictCouncilofCarpenters,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO; United Brotherhood of Car-penters and Joiners of America, AFL-CIO, Car-penters Locals 35, 36, 162, 180, 316, 58.6, 642, 848,1235, 1280, 1408, 1418, 1622, 1869, 2006, and 2046;Construction and General Laborers Union Local185, Laborers' International Union of North Amer-ica,AFL-CIO (collectively the Respondents);Arntz Contracting Co.; EmpireBuilders,Inc.; Pon-derosa Homes; Kaufman and Broad of NorthernCalifornia, Inc.;Presley of Northern California,inc.;Centex Homes of California, Inc.; Warming-tonHomes;CrockerHomes, Inc.; BroadmoorHomes Northern, a Division of Genstar Develop-ment, Inc.;Donald L. Bren Company; MallardConstruction;W.S.I. Builders, Inc.; Samson Con-struction Company; Anden Group, Northern Cali-fornia;The Luckey Company d/b/a Luckey De-velopment, Inc.; Combee Construction Co., Inc.;Leland E. Burns, Inc.; MacDonald Interests, Inc.;C.R. Fedrick, Inc.; E.M.L. Development; SaveMart Stores d/b/a Food Bank; Western Las Posi-tas, Inc.;Largo Industries;, Public Storage, Inc.; K.0. Swanson & Co., Inc.; D & S Company, aWrather Subsidiary; Panattoni, Oates & Massie De-velopment;AlfordConstruction, Inc.;M.T.A.,inc.;Stoddard Construction Co.; H. C. Elliott,Inc.;Home Savings of America, Inc.; Goldrich andKest, Inc.; Donald Chaiken, et al., a Limited Part-nership d/b/a Davidon Homes; Pacific Scene, Inc.,Daniiel Benvenuti, Inc., d/b/a D. Benvenuti Com-pany;D.R.W. Construction, Inc.; M. Timm, Inc.;Dave Altman d/b/a Altman's; Dave G. Caderd/b/'aCader Construction; Tom McClure d/b/aNathan Construction;TiconConstruction, Inc.;277 NLRB No. 30607Modulaire Industries, Inc.; EGS Metro Construc-tion Corporation; Rhodes Corporation d/b/a SheaHomes; Cozad Construction Company; The LottieCorporation; and Young America Builders, Inc.(collectively theEmployers); and the GeneralCounsel of the National Labor Relations Board en-tered into a Settlement Stipulation,approved bythe administrative law judge,subject to the Board'sapproval, providing for the entry of a consentorder by the Board and a consent judgment by anyappropriateUnited States court of appeals. Thepartieswaived all further and other procedurebefore the Board to which they may be entitledunder the National Labor Relations Act and theBoard's Rules and Regulations,and the Respond-entswaived their right to contest the entry of aconsent judgment or to receive further notice ofthe application therefor.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Settlement Stipulation is approved and madea part of the record, and the proceedingis trans-ferred toand continuedbefore the Board in Wash-ington, D.C., for the entry of a Decision and Orderpursuant to the provisions of the Settlement Stipu-lation.On the basis of the Settlement Stipulation andthe entire record, the Board makes the following 1iChairman Dotson notes that a proposed settlement of these issueswas previously before the Board most recently inCarpenters 46 (ArntzContracting),274 NLRB1105 (1985).The Board(Member Dennis dis-senting)rejected the previous settlement proposal in that decision. Theparties continued negotiations in the light of the Board's stated reasonsfor rejection of the first proposalAt various datesbetween 17 and 29April1985 the parties,including the General Counsel, subscribed to theresults of these additional negotiations in the form of the Settlement Stip-ulation in this case This agreement was submitted to the Board on 25July.All parties haveaffirmativelysubscribed to this agreement, there are no"sidebar" agreements covering cases now pending before the Board orthe court of appeals,and there appear to be no allegations of the continu-ation of similar misconduct Cf.Carpenters 46,supra Additionally,Chair-man Dotson notes(1) that while the Respondents may at-various dates inthe future petition the appropriate court of appeals for modification ofthe court decree to be entered in this case,that decree will be extant andenforceable until such time as the Respondents demonstrate to the issuingcourt that changed circumstances require a modification of the court'sdecree(the previous agreement set time limits on the viability of anycourt decree entered in accord with its terms), and (2)that this Settle-ment Stipulation contains a nonadmission clause of alimited type whichdoes not, as did an analogous provision in the rejected agreement, pre-vent use of this agreement for certain delimitated purposes by the Gener-alCounsel in future proceedings before the Board or a court.In sum, Chairman Dotson considers the differences between the priorproposal and this one to be of sufficientmomentto justify the approvalof this agreement His comments here are not designed to, nor do they,constitute any addition to or alteration of the Settlement Stipulation. Par.13 of the Settlement Stipulation states "This Stipulation contains theentire agreement between the parties, there being no binding agreementof any kind,verbal or otherwise,which varies,all ers or adds to it " 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE EMPLOYERS'BUSINESSAt all times material herein,Arntz ContractingCo. (Arntz), a California corporation with its prin-cipal place of business in Novato,California, hasbeen engaged in business operations as a generalcontractor.During the 12-month period ending 30 June1983,Arntz,in the course and conduct of its busi-ness operations described above,performed build-ing and construction services valued in excess of$500,000 for the United States Army at the Presid-io, San Francisco,California.During the 12-month period ending 30 June1983,Arntz,in the course and conduct of its busi-ness operations described above,purchased and re-ceived goods and materials valued in excess of$5000 directly from points located outside the Stateof California.At all times material herein,Ponderosa Homes(Ponderosa), a California partnership with its prin-cipal place of business in San Ramon,California,has been engaged in the business of general devel-oper and seller of residential homes.During the 12-month period ending 30 June1983,Ponderosa,in the course and conduct of itsbusiness operations described above,derived grossrevenues in excessof $500,000.During the 12-month period ending 30 June1983, Ponderosa,in the course and conduct of itsbusiness operations described above,purchased andreceived goods and materials valued in excess of$5000 which originated from points outside theState of California.At all times material herein,Empire Builders,Inc. (Empire),aCalifornia corporationwith itsprincipal place of business in San Carlos,Califor-nia, has been engaged as a contractor in the con-structionindustry.During the 12-month period ending-30 June1983,Empire performed services valued in excessof $50,000 for Ponderosa Homes.At all times material herein,Centex Homes ofCalifornia,Inc. (Centex),_a California corporationwith its principal place of business in San Ramon,California,has been engaged in business operationsas a general developer of, and seller of, residentialhomes.During the 12-month period ending 30 June1983, Centex,in the course and conduct of its busi-nessoperations described above, derived gross rev-enues in excessof $500,000.During the 12-month period ending 30 June1983, Centex,in the course and conduct of its busi-ness operations described above, purchased and re-ceived goods and materials valued in excess of$5000which originated from points outside theState of California.At all times material herein,Kaufman and Broadof Northern California, Inc. (Kaufman), a Califor-nia corporation with its principal place of businessinDublin,California,has been engaged in businessoperations as a general developer of, and seller of,residential homes.During the 12-month period ending 30 June1983,Kaufman,in the course and conduct of itsbusiness operations described above, derived grossrevenues in excessof $500,000.During the 12-month period ending 30 June1983,Kaufman,in the courseand conduct of itsbusiness operations described above,purchased andreceived goods and materials valued in excess of$5000which originated from points outside theState of California.-At all times material herein,Presley of NorthernCalifornia, Inc. (Presley), a California corporationwith its principal place of business inWalnutCreek,California,has been engaged in business op-erations as a general developer of, and seller of,residential homes.During the 12-month period ending 30 June1983, Presley, in the course and conduct of its busi-ness operations described above,derived gross rev-enues in excessof $500,000.During the 12-month period ending 30 June1983, Presley,in the course and conduct of its busi-ness operations described above,purchased and re-ceived goods and materials valued in excess of$5000 which originated from points outside theState of California.At all times material herein,Broadmoor HomesNorthern, a Division of Genstar Development, Inc.(Broadmoor),aNew York corporation with itsprincipal place of business in Dublin, California,has been engaged in business operations as a gener-al developer of, and seller of, residential homes.During the 12-month period ending 30 June1983, Broadmoor, in the course and conduct of itsbusiness operations described above, derived grossrevenues in excessof $500,000.During the 12-month period ending 30 June1983, Broadmoor, in the course and conduct of itsbusiness operations described above, purchased andreceived goods and materials valued in excess of$5000whichoriginatedfrom points outside theState of California.At all timesmaterialherein,Donald L. BrenCompany(Bren),a California corporation with itsprincipal place of business in San Ramon,Califor-nia,has been engaged in business operations as ageneral developer and seller of residential homes. CARPENTERS 46 CONFERENCE BOARD (ARNTZ CONTRACTING)During the 12-month period ending 30 June1983, Bren,in the course and conduct of its busi-ness operationsdescribed above, derived gross rev-enues in excessof $500,000.During the 12-month period ending 30 June1983, Bren,in the course and conduct of its busi-ness operationsdescribed above, purchased and re-ceived goods and materials valued in excess of$5000which originated from points outside theState of California.At all times material herein, Mallard Construc-tion (Mallard),aCalifornia corporationwith itsprincipal place of business in Benicia, California,has been engagedin business operations as a gener-al developer.During the 12-month period ending 30 June1983,Mallard, in the course and conduct of itsbusiness operationsdescribed above, purchased andreceived at its California facilities goods and mate-rialsvalued in excessof $50,000 directly frompointsoutside the State of California.At all timesmaterialherein,W.S.I. Builders, Inc.(WSI), a California corporation with its principalplace of businessin Pleasant Hill, California, hasbeen engagedin business operations as a generaldeveloper of, and seller of, residential homes.During the 12-month period ending 30 June1983,WSI, in the course and conduct of its busi-ness operationsdescribed above, derived gross rev.enues in excessof $500,000.During the 12-month period ending 30 June1983,WSI, in the course and conduct of its busi-nessoperations described above, purchased and re-ceived goods and materials valued in excess of$5000 which originated from points outside theStateof California.At all times material herein, Samson Construc-tionCompany(Samson),a California corporationwith its principal place of business in San Leandro,California, has been engaged in business operationsas a generaldeveloper.During the 12-month period ending 30 June1983,Samson,in the course and conduct of itsbusinessoperations described above, purchased andreceived at its California facilities goods and mate-rialsvalued inexcess of$50,000 directly frompoints outside the State of California.At all times material herein, Anden Group,Northern California (Anden), a California corpora-tionwith its principal place of business in PaloAlto, California, has been engaged in business oper-ations as a generaldeveloper of, and seller of, resi-dential homes.During the12-month period ending 30 June1983, Anden, in the course and conduct of its busi-609ness operations described above, derived gross rev-enues in excess of $500,000.During the 12-month period ending 30 June1983,Anden, in the course and conduct of its busi-ness operations described above, purchased and re-ceived goods and materials valued in excess of$5000which originated from points outside theState of California.At all times material herein, The Luckey Compa-ny d/b/a Luckey Development, Inc. (Luckey), aCalifornia corporation with its principal place ofbusiness in Stockton, California, has been engagedin business operations as a developer and managerof commercial properties.During the 12-month period ending 30 June1983,Luckey, in the course and conduct of itsbusiness operations described above, derived grossrevenues in excess of $500,000 from the rental ofcommercial properties.During - the 12-month period ending 30 June1983,Luckey, in the course and conduct of itsbusiness operations described above, purchased andreceived goods and materials valued, in excess of$5000 which originated from points outside theState of California.At all times material herein, Cornbee Construc-tionCo., Inc. (Combee), a California corporationwith its principal place of business in Concord,California, has been engaged in business operationsas a general developer.During the 12-month period ending 30 June1983,Combee, in the course and conduct of itsbusiness operations described above, purchased andreceived at its California facilities goods and mate-,rialsvalued in excess of $50,000 directly frompoints outside the State of California.At all times material herein, Leland E. Burns,Inc. (Burns), a California corporation with its prin-cipal place of business in Woodbridge, California,has been engaged in business operations as a gener-al developer of, and seller of, residential homes.During the 12-month period ending 30 June1983, Burns, in the course and conduct of its busi-ness operations described above, derived gross rev-enues in excess of $500,000.During the 12-month period ending 30 June1983, Burns, in the course and conduct of its busi-ness operations described above, purchased and re-ceived goods and materials valued in excess of$5000which originated from points outside, theState of California.At all times material herein, McDonald Interests,Inc. (MacDonald), a California corporation with itsprincipal place of business in Irvine, California, hasbeen engaged in business operations as a generaldeveloper. 610DECISIONSOF NATIONALLABOR*RELATIONS BOARDDuring the 12-month period ending 30 June1983,MacDonald, in the course and conduct of itsbusiness operations described above, purchased andreceived at its California facilities goods and mate-rialsvalued in excess of $50,000 directly frompoints outside the State of California.At all times material herein, C. R. Fedrick, Inc.(Fedrick), a California corporation with its princi-pal place of business in Novato, California, hasbeen engaged in business operations as a generalcontractor in the construction industry.During the 12-month period ending 30 June1983,Fedrick, in the course and conduct of itsbusiness operations described above, purchased andreceived at its California facilities goods and mate-rialsvalued in excess of $50,000 directly frompoints outside the State of California.At all times material herein, E.M.L. Develop-ment (EML), a California corporation with its prin-cipal place of business in Walnut Creek, California,has been engaged in business operations as a gener-al developer.During the 12-month period ending 30 June1983, EML, in the course and conduct of its busi-ness operations described above, purchased and re-ceived at its California facilities goods and materi-als valued in excess of $50,000 directly from pointsoutside the State of California.At all times material herein, Pacific Scene, Inc.(Pacific), a California corporation with its principalplace of business in Sacramento, California, hasbeen engaged in business operations as a generaldeveloper of, and seller of, residential homes.During the 12-month period ending 30 June1983, Pacific, in the course and conduct of its busi-ness operations described above, derived gross rev-enues in excess of $500,000.During the 12-month period ending 30 June1983, Pacific, in the course and conduct of its busi-ness operations described above, purchased and re-ceived goods and materials valued in excess of$5000which originated from points outside theState of California.At all times material herein, Save Mart Storesd/b/a Food Bank (Save Mart), a California corpo-ration with an office and place of business in Mo-desto, California, has been engaged in the operationof retail grocery stores.During the 12-month period ending 30 June1983, Save Mart, in the course and conduct of itsbusiness operations described above, derived grossrevenues in excess of $500,000.During the 12-month period ending 30 June1983, Save Mart, in the course and conduct of itsbusiness operations described above, purchased andreceived goods and materials valued in excess of$5000which originated from points outside theState of California.At all times material herein, Panattoni, Oates &Massie Development (Panattoni), a California part-nership with an office and place of business in Sac-ramento, California, has been engaged as an owner-developer in the construction industry.At all times material herein, Panattoni has beeninvolved as an owner-developer on a constructionproject located at 15th and K Streets in Sacramen-to, California (the Project).During the 12-month period ending 30 June1983, Panattoni and subcontractors working at theProject have purchased and received at the Projectgoods and materials valued in excess of $50,000 di-rectly from points outside the State of California.At all times material herein, Alford Construc-tion, Inc. (Alford), a California corporation with anoffice and place of business in Sacramento, Califor-nia, has been engaged as a general contractor in theconstruction industry.At all times material herein, Alford has been en-gaged as a general contractor on a constructionprojectin anarea which is part of Prospect Busi-ness Park in Rancho Codova, California (the Pros-pect Business Park Project).During the 12-month period ending 30 June1983, Alford, in the course and conduct of its busi-ness operations described above, purchased and re-ceived at the Prospect Business Park Project goodsand materials valued in excess of $50,000 from sup-pliers located within the State of California whohad received those goods and materials directlyfrom points outside the State of California.At all times material herein,M.T.A., Inc.(MTA), a California corporation with an office andplace of business in Sacramento, California, hasbeen engaged as a general contractor in the con-struction industry.At all times material herein, Raley's, Inc.(Raley's), a California corporation with an officeand place of business in Sacramento, California, hasoperated a chain of retail grocery stores.During the 12-month period ending 30 June1983, Raley's, in the course and conduct of its busi-ness operations described above, derived gross rev-enues in excess of $500,000.During the 12-month period ending 30 June1983, Raley's, in the course and conduct of its busi-nessness operations described above, purchased and re-ceived goods valued in excess of $5000 directlyfrom points outside the State of California.During the 12-month period ending 30 June1983,MTA performed services for Raley's valuedin excess of $50,000. CARPENTERS 46 CONFERENCE BOARD (ARNTZ CONTRACTING)At all times material herein, Stoddard Construc-tionCo. (Stoddard), a partnership with an officeand place of business in Roseville, California, hasbeen engaged in the business of development, own-ership, and construction in the construction indus-try.During the 12-month period ending 30 June1983, Stoddard, in the course and conduct of itsbusiness operations described above, purchased andreceived in California goods and materials valuedin excess of $50,000 directly from points outsidethe State of California.At all times material herein, H.C. Elliott, Inc.(Elliott),a California corporation with an officeand place of business in Sacramento, California, hasbeen engaged in the business of homebuilding, de-velopment, and retail sale of homes.During the 12-month period ending 30 June1983, Elliott, in the course and conduct of its busi-ness operations described above, derived gross rev-enues in excess of $500,000.During the 12-month period ending 30 June1993, Elliott, in the course and conduct of its busi-ness operations described above, purchased and re-ceived goods and materials valued in excess of$2500 directly from points outside the State ofCalifornia.At all times material herein, Home Savings ofAmerica, Inc. (Home Savings), a California corpo-rationwith an office and place of business in LosAngeles, California, has been engaged in businessas a savings and loan association.During the calendar year ending 31 December1982,Home Savings, in the course and conduct ofitsbusiness operations described above, derivedgross revenues valued in excess of $500,000.During the calendar year ending 31 December1982, Home Savings, in the course and conduct ofitsbusiness operations described above, purchasedand received at its California facilities goods andmaterials valued in excess of $50,000 directly frompoints outside the State of California.At all times material herein, Goldrich and Kest,Inc. (Goldrich), a California corporation with anoffice and place of business in South San Francis-co,California, has been engaged in the business ofreal estate development and construction.During the 12-month period ending 30 June1983,Goldrich, in the course and conduct of itsbusiness operations described above, derived grossrevenues in excess of $500,000.During the 12-month period ending 30 June1983,Goldrich, in the course and conduct of itsbusinessoperationsdescribedabove, sold andshipped or otherwise provided goods and services611valued in excess of $50,000 directly to customersoutside the State of California.At all times material herein, Donald Chaiken,General Partner, and Carole Chaiken, Dana Chai-ken, Jenifer Chaiken, and Julie Chaiken, LimitedPartners, a Limited Partnership d/b/a DavidonHomes (Davidon), a California limited partnershipwith an office and place of business in WalnutCreek, California, has been engaged in the con-struction and sale of residential homes.During the calendar year ending 31 December1982,Davidon, in the course and conduct of itsbusiness operations described above, derived grossrevenues in excess of $500,000.During the calendar year ending 31 December1982,Davidon, in the course and conduct of itsbusiness operations described above, purchased andreceived goods and materials valued in excess of$5000 which originated from points outside theState of California.At all times material herein, Daniel Benvenuti,Inc., d/b/a D. Benvenuti Company (Benvenuti), asole proprietorship with an office and place of busi-ness in Sacramento, California, has been engaged inthe construction industry as a general contractor.During the 12-month period ending 30 June1983, Benvenuti, in the course and conduct of itsbusiness operations described above, purchased andreceived at its California facilities goods and mate-rialsvalued in excess of $50,000 directly frompoints outside the State of California.At all times material herein, Crocker Homes,Inc., a California corporation with an office andplace of business in San Francisco, California, hasbeen engaged in the retail sale of residential prop-erties.At all times material herein, Emerald Homes,Inc., a California corporation with an office andplace of business in Dublin, California, has been en-gaged in the construction industry as a generalcontractor and developer.At all times material herein, Crocker Homes,Inc. and Emerald Homes, Inc. have been engagedas a joint venture in the ownership and develop-ment of residential properties under the name ofCrocker.During the 12-month period ending 31 March1983,Crocker, in the course and conduct of itsbusiness operations described above, purchased andreceived at its projects within the State of Califor-nia products, goods, and materials valued in excessof $50,000 from Whirlpool Corporation, locatedwithin the State of California, which enterprise inturn had received those products, goods, and mate-rials directly from points outside the State of Cali-fornia. 612DECISIONSOF NATIONALLABOR RELATIONS BOARDAt all times material herein, D.R.W Construc-tion, Inc. (DRW), a California corporation with anoffice and place of business in Diamond Springs,California, has been engaged as a contractor in theconstruction industry.At all times material herein, DRW has been en-gaged as a subcontractor of Alford Construction,the general contractor referred to above, at theProspect Business Park Project.During the 12-month period ending 30 June1983,DRW, in the course and conduct of its busi-ness operations described above, purchased and re-ceived at its California facilities goods and materi-als valued in excess of $50,000 directly from suppli-ers located outside the State of California.At all times material herein, Warmington Homes(Warmington), a California corporation with anoffice and place of business in San Ramon, Califor-nia, has been engaged in the retail sale of residen-tial homes and has been a general contractor in theconstruction of residential homes.During the 12-month period ending 30 June1983,Warmington, in the course and conduct of itsbusiness operations described above, derived grossrevenues in excess of $500,000.During the 12-month period ending 30 June1983,Warmington, in the course and conduct of itsbusiness operations described above, purchased andreceived goods and materials valued in excess of$5000 which originated from points outside theState of California.At all times material herein,M. Timm, Inc.(Timm), a California corporation with an office andplace of business in Citrus Heights, California, hasbeen engaged in the retail sale of residential homesand has been a general contractor in the construc-tion of residential homes.During the 12-month period ending 31 March1983, Timm, in the course and conduct of its busi-ness operations described above, derived gross rev-enues in excess of $500,000.During the 12-month period ending 31 March1983, Timm, in the course and conduct of its busi-ness operations described above, purchased and re-ceived goods and materials valued in excess of$5000which originated from points outside theState of California.At all times material herein, Dave Altman d/b/aAltman's (Altman's), a sole proprietorship with anoffice and place of business in Sacramento, Califor-nia, has been engaged as a general contractor in theconstruction industry.At all times material herein, Altman's has beenengaged as a general contractor on a constructionproject located at Greenback Lane and StratusDrive in Orangevale, California (DeVille Park).At all times material herein, DeVille Park hasbeen owned by Mountjoy Accountants, a Profes-sionalCorporation, of Fair Oaks, California. De-Ville Park was owned formerly by DVC Corpora-tion, d/b/a DeVille Homes (DeVille). At all timesmaterial,DeVille, a California corporation with anoffice and place of business in Sacramento, Califor-nia, has been engaged in the business of residentialhomebuilding and development.During the 12-month period ending 30 June1983,DeVille, in the course and conduct of itsbusiness operations described above, derived grossrevenues in excess of $500,000.During the 12-month period ending 30 June1983,DeVille, in the course wand conduct of itsbusiness operations described above, purchased andreceived goods and materials valued in excess of$3800 from other enterprises, including A and PFloor Co., located within the State of California,which received said goods directly from pointsoutside the State of California.At all times material herein, Dave G. Caderd/b/a Cader Construction (Cader), a sole propri-etorshipwith an office and place ofbusiness inOlympic Village, California,has been engaged as ageneral contractor in the construction industry.At all times material herein, Cader has been en-gaged as general contractor on a constructionproject known as Hofbrau Condominiums locatedat2000 Squaw Valley Road, Olympic Village,California (the Project).During the 12-month period ending 31 July 1983,Cader, in the course and conduct ofits business op-erations described above, purchased and receivedat the Project products, goods,andmaterialsvalued in excess of $50,000 directly from supplierslocated outside the State of California.At all times material herein, Tom McClured/b/a Nathan Construction (Nathan), a sole propri-etorshipwith an office and place ofbusiness inSacramento, California, has been engaged in theconstruction industry as a general contractor.During the 12-month period ending 31 July 1983,Nathan, in the course and conduct of itsbusinessoperationsdescribedabove,provided servicesvalued in excess of $50,000 directly to Panattoni,Oates & Massie Development, the owner-developerreferred to above.At all times material herein, Ticon Construction,Inc. (Ticon), a California corporation with anoffice and place of business in Sacramento, Califor-nia, has beenengaged asa general contractor in theconstruction industry.During the 12-month period ending 31 July 1983,Ticon, in the course and conduct of its business op-erationsdescribedabove,performedservices CARPENTERS 46 CONFERENCE BOARD (ARNTZ CONTRACTING)valued in excess of $50,000 for T.G.I. Friday's, Inc.(Friday's).At all times material herein, Friday's, a Texascorporation with a place of business in Sacramento,California, has been engaged in the operation ofpublic restaurants in California and throughout theUnited States.During the 12-month period ending 31 July 1983,Friday's, in the course and conduct of its businessoperations described above, derived gross revenuesin excess of $500,000.During the 12-month period ending 31 July 1983,Friday's, in the course and conduct of its businessoperationsdescribed above, purchased and re-ceived products, goods, and materials valued inexcess of $5000 which originated from points out-side the State of California,At all times material herein, Western Las Positas,Inc. (WLP), a California corporation with an officeand place of business in Livermore, California, hasbeen engaged in business as a general contractor inthe construction industry.At all times material herein,WLP has been en-gaged as the general contractor in the constructionof a number of residential townhouse units locatedat' the intersection of Hagemann and Las PositasBoulevard, Livermore, California (the Jobsite).During the 12-month period ending 15 August1984,WLP, in the course and conduct of its busi-ness operations at the Jobsite, purchased and re-ceived at the Jobsite, for use at the Jobsite, goodsand materials valued in excess of $50,000 from sell-ers or suppliers located within the State of Califor-nia,which sellers or suppliers had received suchgoods and materials in substantially the same formdirectly from outside the State of California.At all times material herein, Largo Industries(Largo), a California corporation with an officeand place of business in Saratoga, California,, hasbeen engaged in business as a general contractor inthe construction industry.At all times material herein, Largo has been en-gaged as the general contractor in the constructionof a condominium project located at 260 RaceStreet, San Jose, California (the Jobsite).During the 12-month period ending 9 January1985, Largo, in the course and conduct of its busi-ness operations at the Jobsite, purchased and re-ceived at the Jobsite, for use at the Jobsite, goodsand materials valued in excess of $50,000 from sell-ers or suppliers located within the State of Califor-nia,which sellers or suppliers had received suchgoods and materials in substantially the same formdirectly from outside the State of California.At all times material herein, K. O. Swanson &Co., Inc. (Swanson), a California corporation with613an office and place of business in Milpitas, Califor-nia, has been engaged inbusiness as a general con-tractor in the construction industry.During the 12-month period ending 31 January1985, Swanson, in the course and conduct of itsbusiness operations described above, purchased andreceived goods, materials, or services valued inexcess of $50,000 directly from suppliers locatedoutside the State of California.At all times material herein, Public Storage, Inc.,a California corporation with an office and place ofbusiness in Dublin, California,has been engaged inbusiness as a general contractor at its commercialconstruction jobsite located at Old Oakland Road,San Jose, California (the Jobsite).At all times material herein, Archer CaspersonConstruction Company (Archer), an Oregon cor-poration, has been engaged as a carpentry subcon-tractor in the construction industry.At all times material herein, Archer has been asubcontractor of Public Storage at the Jobsite.During the 12-month period ending 31 January1985, Archer, in the course and conduct of its busi-ness operations described above, purchased and re-ceived goods and materials valued in excess of$50,000 directly fromsellersor suppliers locatedoutside the State of California.During the 12-month period ending 31 January1985, Archer, in the course and conduct of its busi-nessoperations at the Jobsite, purchased and re-ceived at the Jobsite, for use at the Jobsite, goodsand materials valued in excess of $50,000 directlyfrom points located outside the State of California.At all times material herein, D & S Company, aWrather Subsidiary (D & S), a California corpora-tion with an office and place of business in Hercu-les,California, has been engagedas a general con-tractor in the construction industry.At all times material herein, D & S has been thegeneral contractor at a construction project locatedat the Olympian Hills condominium tract in Hercu-les,California (the Jobsite).During the 12-month period ending 31 January1985,D & S, in the course and conduct of its busi-ness operations at the Jobsite, purchased and re-ceived at the Jobsite, for use at the Jobsite, goodsand materials valuedin excessof $ 50,000 directlyfrom suppliers located outside the State of Califor-nia.At all times material herein,Modulaire Indus-tries,Inc. (Modulaire), a California corporationwith an office and place of business in Newark,California, has been engaged as a general contrac-tor in the construction industry.During the 12-month period ending 28 February1985,Modulaire, in the course and conduct of its 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDbusiness operations,sold and shipped goods or pro-vided services valued in excess of $50,000 directlyto customers located outside the Stateof Califor-nia.At all times material herein,EGS Metro Con-struction(EGS), a California corporation with itsprincipal place of business in Los Angeles, Califor-nia,has been engaged in business operations as ageneraldeveloper.During the 12-month period ending 30 June1983, EGS,in the course and conduct of its busi-ness operations described above,purchased and re-ceived at its California facilities goods and materi-als valued in excess of $50,000 directly from pointsoutside the State of California.At all times material herein,Cozad ConstructionCompany(Cozad),a California corporation withitsprincipal place of business in Lincoln,Califor-nia, has been engaged in business operations as ageneral developer.During the 12-month period ending 30 June1983, Cozad,in the course and conduct of its busi-ness operations as set forth above, purchased andreceived at its California facility goods and materi-als valued in excess of $50,000 directly from pointsoutside the State of California.At all times material herein,Young AmericaBuilders, Inc. (YAB),a California corporation withits principal place of business in San Jose,Califor-nia, has been engaged in business in the construc-tion industry.During the 12-month period ending 30 June1983, YAB,in the course and conduct of its busi-nessdescribed above,purchased and receivedgoods and materials valued in excess of $50,000 di-rectly from points outside the State of California.At all times material herein,Rhodes Corporationd/b/a Shea Homes(Shea),aNevada corporationwith an office and place of business in San Jose,California,has been engaged in the development,construction,and retail sale of new residentialhousing.During the 12-month period ending 1 August1983,Shea,in the course and conduct of its busi-ness operations,derived gross revenues in excess of$500,000 and purchased and received goods orservices valued in excess of $5000 which originatedoutside the State of California.At all times material herein,The Lottie Corpora-tion(Lottie),aCalifornia corporationwith anoffice and place of business in Larkspur,California,has been engaged in the retail sale of residentialhomes and as a general contractor in the construc-tion industry.During the 12-month period ending 31 March1983,Lottie,in the course and conduct of its busi-ness operations described above,derived gross rev-enues in excess of$500,000 and purchased and re-ceived at its projectswithin theState of Californiaproducts,goods, and materials valued in excess of$5000 whichoriginated from sources located out-side theStateof California.The Respondentsadmit, and we find,that theEmployersare employers and persons engaged incommerce and in operations affecting commercewithinthe meaning of Section2(1), (2), (6), and (7)of the Act.II.THE LABOR ORGANIZATIONSINVOLVEDCarpenters 46 Northern California Counties Con-ference Board,United Brotherhood of Carpentersand Joiners of America,AFL-CIO;Bay CountiesDistrictCouncil of Carpenters,United Brother-hood of Carpenters and Joiners of America, AFL-CIO; Sacramento Area District Council of Carpen-ters,United Brotherhood of Carpenters and Joinersof America,AFL-CIO;Santa Clara Valley DistrictCouncil of Carpenters, United Brotherhood of Car-penters and Joiners of America,AFL-CIO;UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, Carpenters Locals 35, 36, 162, 180, 316,586, 642, 848, 1235,1280,1408, 1418,1622, 1869,2006,and 2046;Construction and General LaborersUnion Local 185, Laborers'International Union ofNorth America, AFL-CIO,are labor organizationswithin the meaning of Section 2(5) of the Act.ORDEROn the basis of the above findings of fact, theSettlement Stipulation, and the entire record, andpursuant to Section 10(c) of the National LaborRelations Act, the NationalLaborRelations Boardorders that1.A.Respondents Sacramento Area DistrictCouncil of Carpenters,United Brotherhood of Car-penters and Joiners of America,AFL-CIO;UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO,Carpenters Locals 316,586, and 1622;Construction and General Laborers Union Local185, Laborers'International Union of North Amer-ica,AFL-CIO; their successors,officers,represent-atives,agents, servants,and employees,and allother persons,entities,and labor organizationsacting in concert with any of them,shall eachcease and desist from engaging in; (by, picketing,orders,directions,solicitations,requests,appeals,initiation or processing of internal disciplinary pro-cedures,fines,or sanctions,or threats of fines orother sanctions, howsoever given,made,or impart-ed, or byany other acts or conduct,or by allowingany of same to remain in effect),inducing, or en-couraging any individual employed by any person CARPENTERS 46 CONFERENCE BOARD (ARNTZ CONTRACTING)engaged in commerce or in an industry affectingcommerce to engage in a strike or refusal in thecourse of his employment to use, manufacture,process, transport, or otherwise handle or work onany goods, articles, materials, or commodities, orto perform any services;' or sanctioning, supporting,or promoting any such strike or refusal; or threat-ening, coercing, or restraining any person engagedin commerce or in an industry affecting commerce,where in any case an object thereof is to force orrequire, directly or indirectly, any person to ceasedoing business with any other person.B. Respondents Carpenters 46 Northern Califor-niaCounties Conference Board, United Brother-hood of Carpenters and Joiners of America, AFL-CIO; Bay Counties District Council of Carpenters,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO; Santa Clara Valley DistrictCouncil of Carpenters, United Brotherhood of Car-penters and Joiners of America, AFL-CIO; UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, Carpenters Locals 35, 36, 162, 180, 642,848, 1235, 1280, 1408, 1418, 1869, 2006, and 2046;their successors, officers, representatives, agents,servants, and employees, and all other persons, en-tities,and labor organizations acting in concertwith any of them, shall each cease and desist fromengaging in; or by picketing, orders, directions, so-licitations, requests, appeals, initiation or processingof internal disciplinary procedures, fines, or sanc-tions, or threats of fines or other sanctions, howso-ever given, made, or imparted, or by any other actsor conduct, or by allowing any of same to remainin effect, inducing or encouraging any individualemployed by any person engaged in commerce orin an industry affecting commerce to engage in astrike or refusal in the course of his employment touse,manufacture, process, transport, or otherwisehandle or work on any goods, articles, materials, orcommodities, or to perform any services; or sanc-tioning, supporting, or promoting any such strikeor refusal; or threatening, coercing, or restrainingany person engaged in commerce or in an industryaffecting commerce, where in any case an objectthereof is to force or require, directly or indirectly,any person to cease doing business with any of thefollowing:Alford Construction, Inc.David Altman d/b/a Altman'sAnden Group, Northern CaliforniaArcher CaspersonArntz Contracting Co.Daniel Benvenuti, Inc., d/b/a D. BenvenutiCompanyDonald L. Bren CompanyBroadmoor Homes Northern, a Division of GenstarDevelopment, Inc.615Leland E. Burns, Inc.Camray Development and ConstructionCompany, Inc.Centex Homes of California, Inc.Combee Construction Co., Inc.Cozad Construction CompanyCrocker Homes, Inc.D & S Company,aWrather SubsidiaryD.R.W. Construction, Inc.Davidon HomesDeVille HomesTim Eck ConstructionEGS Metro Construction CorporationE.M.L. DevelopmentH. C. Elliott, Inc.C. R. Fedrick, Inc.Goldrich and Kest, Inc.Home Savings of America, Inc.Huff Construction CompanyKaufman and Broad of Northern California, Inc.Largo IndustriesThe Lottie CorporationThe Luckey Company d/b/a Luckey Development,IncM.T.A., Inc.MacDonald Interests, Inc.Mallard ConstructionTom McClure d/b/a Nathan ConstructionMeehleis Modular Buildings, Inc.Modulaire Industries, Inc.Pacific Horizon ConstructionPacific Scene, Inc.Panattoni,Oates & Massie DevelopmentPonderosa HomesPresley of Northern California, Inc.Public Storage, Inc.Rhodes Corporation d/b/a Shea HomesSamson Construction CompanySave Mart Stores d/b/a Food BankStoddard Construction Co.K. O. Swanson&Co., Inc.Ticon Construction,Inc.M.Timm, Inc.W.S.I. Builders, Inc.Warmington HomesWestern Las Positas, Inc.Young America Builders, Inc.C. Respondents Carpenters 46 Northern Califor-niaCounties Conference Board, United Brother-hood of Carpenters and Joiners of America, AFL-CIO; Sacramento Area District Council of Carpen-ters,United Brotherhood of Carpenters and JoinersofAmerica,AFL-CIO;United Brotherhood ofCarpenters and Joiners of America,AFL-CIO,CarpentersLocal 586; their successors,officers,representatives,agents, servants,and employees,and all other persons, entities,and Labor organiza-tions acting in concert with any of them, shall eachcease and desist from engaging in; or by picketing,orders, directions, solicitations, requests,appeals, 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDinitiation or processing of internal disciplinary pro-cedures, fines, or sanctions, or threats of fines orother sanctions, howsoever given, made, or impart-ed, or by any other acts or conduct, or by allowingany of same to remain in effect, inducing or en-couraging any individual employed by any personengaged in commerce or in an industry affectingcommerce to engage in a strike or refusal in thecourse of his employment to use, manufacture,process, transport, or otherwise handle or work onany goods, articles, materials, or commodities, orto perform any services; or sanctioning, supporting,or promoting any such strike or refusal; or threat-ening, coercing, or restraining any person engagedin commerce or in an industry affecting commerce,where in any case an object thereof is to force orrequireHome Savings of America, Inc. to enterinto any agreement which is prohibited under Sec-tion 8(e) of the National Labor Relations Act.2.A. Respondents Carpenters 46 Northern Cali-fornia Counties Conference Board, United Brother-hood of Carpenters and Joiners of America, AFL-CIO; Bay Counties District Council of Carpenters,United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO; Sacramento Area DistrictCouncil of Carpenters, United Brotherhood of Car-penters and Joiners of America, AFL-CIO; SantaClaraValleyDistrictCouncilofCarpenters,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO; United Brotherhood of Car-penters and Joiners of America, AFL-CIO, Car-penters Locals 36, 162, 180, 316, 586, 848, 1235,1280, 1408, 1418, 1622, 1869, 2006, and 2046; theirsuccessors, officers, representatives, agents, serv-ants, and employees, and all other persons, entities,and labor organizations acting in concert with anyof them, shall each cease and desist from(a) Picketing or causing to be picketed, or threat-ening to picket or cause to be picketed, any of thefollowing:Alford Construction, Inc.Daniel Benvenuti, Inc d/b/a D. BenvenutiCompanyDonald L. Bren CompanyBroadmoor Homes Northern, a Division of GenstarDevelopment, Inc.Centex Homes of California, Inc.Crocker Homes, Inc.EGS Metro Construction CorporationGoldrich and Kest, Inc.Home Savings of America, Inc.The Luckey Company d/b/a Luckey Development,IncKaufman and Broad of Northern California, Inc.MacDonald Interests, Inc.Tom McClure d/b/a Nathan ConstructionPacific Horizon ConstructionPonderosa HomesPresley of Northern California, Inc.W.S.I. Builders, Inc.where an object thereof is forcing or requiring anyof the above-named employers to recognize or bar-gain with any of the Respondents as the collective-bargaining representative of any of their employ-ees,or forcing or requiring their employees toaccept or select any of the Respondents as theircollective-bargaining representative,at a time whensuch labor organization is not certified as such rep-resentative and where such picketing has been con-ducted without a petition under Section 9(c) of theAct having been filed within a reasonable period oftime not to exceed 30 days from the commence-ment of such picketing.(b) Initiating or attempting to initiate,or pros-ecuting or attempting to prosecute,any internalunion disciplinary procedures or any other legal oradministrative action against any individual, or inany way disciplining or attempting to disciplineany individual,through fines,penalties,or otherconduct, because of that individual's working on ajobsitewhile pickets are present, unless that indi-vidual is employedby theentitywhich is the sub-ject of the picketing.(c)Threatening any individuals with the unlaw-ful loss of pension,health and welfare,or otherfringe benefits because of the individual'sworkingon a jobsite while pickets are present,unless thatindividual is employedby theentitywhich is thesubject of the picketing.B.Carpenters 46 Northern California CountiesConference Board,United Brotherhood of Carpen-ters and Joiners of America,AFL-CIO;Bay Coun-tiesDistrict Council of Carpenters,United Brother-hood of Carpenters and Joiners of America, AFL-CIO, Sacramento Area District Council of Carpen-ters,United Brotherhood of Carpenters and Joinersof America,AFL-CIO;Santa ClaraValleyDistrictCouncil of Carpenters,United Brotherhood of Car-penters and Joiners of America,AFL-CIO;UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO,Carpenters Locals 35, 36,162, 180, 316,586, 642,848, 1235,1280, 1408,1418, 1622, 1869,2006, and 2046; and Construction and General La-borersUnion Local 185, Laborers'InternationalUnion of North America,AFL-CIO,shall each(a)Reimburse and make whole any individualsfrom whom monetary fines and/or penalties werecollected as a result of internal union disciplinaryprocedures and other legal or administrative ac-tions heretofore initiated in the circumstances de-scribed above in paragraphs1,B,2,A,(b)and (c) andshall expunge or cause to be expunged from any CARPENTERS 46 CONFERENCE BOARD (ARNTZ CONTRACTING)and all of its records such internal union discipli-nary procedures.(b) Post at their respective business offices copiesof the attached notices which apply to each par-ticular Respondent. Copies of the notices, on formsprovided by the Regional Director for Region 32,after being signed by the Respondents' representa-tives, shall be posted by the Respondents immedi-ately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by the Respondentsto ensure that the notices are not altered, defaced,or covered by any other material. Sufficient signedcopies shall also be provided to the Regional Di-rector for each Charging Party to post at appropri-ate locations, should such party desire to do so.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order what re-spective steps theRespondents have taken tocomply.APPENDIX ANOTICE ToEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentBased upon a stipulation providing for a consentjudgment of any appropriate United States court ofappealsWE WILL NOT engage in (by picketing, orders,directions, solicitations, requests, appeals, initiationor processing of internal disciplinary procedure,fines, or sanctions, or threats of fines or other sanc-tions, howsoever given, made, or imparted, or byany other acts or conduct, or by allowing any ofsame to remain in effect), induce, or encourage anyindividual employed by any person engaged incommerce or in an industry affecting commerce toengage in a strike or refusal in the course of hisemployment to use, manufacture, process, trans-port, or otherwise handle or work on any goods,articles,materials, or commodities, or to performany services; or sanction, support, or promote anysuch strike or refusal; or threaten, coerce, or re-strain any person engaged in commerce or in an in-dustry affecting commerce, where in any case anobject thereof is to force or require, directly or in-directly, any person to cease doing business withany of the following:Alford Construction, Inc.David Altman d/b/a Altman'sAuden Group, Northern CaliforniaArcher CaspersonArntz Contracting Co.617Daniel Benvenuti, Inc. d/b/a D. BenvenutiCompanyDonald L. Bren CompanyBroadmoor Homes Northern—a Division of GenstarDevelopment, Inc.Leland E. Burns, Inc.Camray Development and Construction Company,Inc.Centex Homes of California, Inc.Combee Construction Co., Inc.Cozad Construction CompanyCrocker Homes, Inc.D & S Company, a Wrather SubsidiaryD.R.W. Construction, Inc.Davidon HomesDeVille HomesTim Eck ConstructionEGS Metro Construction CorporationE.M.L. DevelopmentH. C. Elliott, Inc.C. R. Fedrick, Inc.Goldrich and Kest, Inc.Home Savings of America, Inc.Huff Construction CompanyKaufman and Broad of Northern California, Inc.Largo IndustriesThe Lottie CorporationThe Luckey Company d/b/a Luckey Development,Inc.M.T.A., Inc.MacDonald Interests, Inc.Mallard ConstructionTom McClure d/b/a Nathan ConstructionMeehleis Modular Buildings, Inc.Modulaire Industries, Inc.Pacific Horizon ConstructionPacific Scene, Inc.Panattoni, Oates & Massie DevelopmentPonderosa HomesPresley of Northern California, Inc.Public Storage, Inc.Rhodes Corporation d/b/a Shea HomesSamson Construction CompanySave Mart Stores d/b/a Food BankStoddard Construction Co.K. O. Swanson & Co., Inc.Ticon Construction, Inc. M. Timm, Inc.W.S.I. Builders, Inc.Warmington HomesWestern Las Positas, Inc.Young America Builders, Inc.or where an object thereof is to force or requireHome Savings of America, Inc., to enter into anagreement which is prohibited under Section 8(e)of the National Labor Relations Act.WE WILL NOT picket or cause to be picketed, orthreaten to picket or cause to be picketed, any ofthe following:Alford Construction, Inc. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDDaniel Benvenuti, Inc. d/b/a D. BenvenutiCompanyDonald L. Bren CompanyBroadmoor Homes Northern, a Division of GenstarDevelopment, Inc.Centex Homes of California, Inc.Crocker Homes, Inc.EGS Metro Construction CorporationGoldrich and Kest, Inc.Home Savings of America, Inc.The Luckey Company d/b/a Luckey Development,Inc.Kaufman and Broad of Northern California, Inc.MacDonald Interests, Inc.Tom McClure d/b/a Nathan ConstructionPacific Horizon ConstructionPonderosa HomesPresley of Northern California, Inc.W.S.I. Builders, Inc.where an object thereof is forcing or requiring anyof the above-named employers to recognize or bar-gain with us as the collective-bargaining represent-ative of any of their employees, or forcing or re-quiring their employees to accept or select us astheir collective-bargaining representative, at a timewhen we have not been certified as such represent-ative and where such picketing has been conductedwithout a petition under Section 9(c) of the Acthaving been filed within a reasonable period oftime not to exceed 30 days from the commence-ment of such picketing.WE WILL NOT initiate or attempt to initiate, orprosecute or attempt to prosecute, any internalunion disciplinary procedures or any other legal oradministrative action against any individual, or inany way discipline or attempt to discipline any in-dividual, through fines, penalties, or other conduct,because of that individual's working on a jobsitewhile pickets are present, unless that individual isemployed by the entity which is the subject of thepicketing.WE WILL NOT threaten any individuals with theunlawful loss of pension, health and welfare, orother fringe benefits because of the individual'sworking on a jobsite while pickets are present,unless that individual is employed by the entitywhich is the subject of the picketing.WE WILL reimburse and make whole any indi-viduals from whom monetary fines and/or penal-tieswere collected as a result of internal union dis-ciplinary procedures and other legal or administra-tiveactionsheretofore initiated in the circum-stances described in this notice and shall expungeor cause to be expunged from any and all of ourrecords such internal union disciplinary procedures.CARPENTERS 46 NORTHERN CALI-FORNIACOUNTIESCONFERENCEBOARD,UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMER-ICA, AFL-CIOAPPENDIX BNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentBased upon a stipulation providing for a consentjudgment of any appropriate United States court ofappealsWE WILL NOT engage in; or by picketing, orders,directions, solicitations, requests, appeals, initiationor processing of internal disciplinary procedures,fines, or sanctions, or threats of fines or other sanc-tions, howsoever given, made, or imparted, or byany other acts or conduct, or by allowing any ofsame to remain in effect, induce or encourage anyindividual employed by any person engaged incommerce or in an industry affecting commerce toengage in a strike or refusal in the course of hisemployment to use, manufacture, process, trans-port, or otherwise handle or work on any goods,articles,materials, or commodities, or to performany services; or sanction, support, or promote anysuch strike or refusal; or threaten, coerce or re-strain any person engaged in commerce or in an in-dustry affecting commerce, where in any case anobject thereof is to force or require, directly or in-directly, any person to cease doing business withany of the following:Alford Construction, Inc.David Altman d/b/a Altman'sAnden Group, Northern CaliforniaArcher CaspersonArntz Contracting Co.Daniel Benvenuti, Inc., d/b/a D. BenvenutiCompanyDonald L. Bren CompanyBroadmoor Homes Northern, a Division of GenstarDevelopment, Inc.Leland E Burns, Inc.Camray Development and Construction Company,Inc.Centex Homes of California, Inc.Combee Construction Co., Inc.Cozad Construction CompanyCrocker Homes, Inc.D & S Company, a Wrather SubsidiaryD.R.W. Construction, Inc. CARPENTERS 46 CONFERENCE BOARD (ARNTZ CONTRACTING)Davidon HomesDeVille HomesTim Eck ConstructionEGS Metro Construction CorporationE.M.L. DevelopmentH. C. Elliott, Inc.C. R. Fedrick, Inc.Goldrich and Kest, Inc.Home Savings of America, Inc.Huff Construction CompanyKaufman and Broad of Northern California,Largo IndustriesThe LottieCorporation619where an object thereof is forcing or requiring anyof the above-named employers to recognize or bar-gainwith any of us as the collective-bargainingrepresentative of any of their employees,or forcingor requiring their employees to accept or selectany of us as their collective-bargaining representa-tive,at a time when neither of us has been certifiedas such representative and where such picketinghas been conducted without a petition under Sec-tion 9(c) of the Acthaving been filled within a rea-sonable period of time not to exceed 30 days fromthe commencement of such picketing.WE WILL NOTinitiate or attempt to initiate, orprosecute or attempt to prosecute,any internalunion disciplinary procedures or any other legal oradministrative action against any individual, or inany way discipline or attempt to discipline any in-dividual,through fines, penalties,or other conduct,because of that individual'sworking on a jobsitewhile pickets are present,unless that individual isemployed by the entity which is the subject of thepicketing.WE WILLNOT threaten any individuals with theunlawful loss of pension,health and welfare, orother fringe benefits because of the individual'sworking on a jobsite while pickets are present,unless that individualisemployedby the entitywhich is the subject of the picketing.WE WILL reimburse and make whole any indi-viduals from whom monetary fines and/or penal-tieswere collected as a result of internal union dis-ciplinary procedures and other legal or administra-tiveactionsheretofore initiated in the circum-stances described in this notice and shall expungeor cause to be expunged from any and all of ourrecords such internal union disciplinary procedures.Inc.The Luckey Company d/b/a Luckey Development,Inc.M.T.A, Inc.MacDonald Interests, Inc.Mallard Construction'Tom McClure d/b/a Nathan ConstructionMeehleis Modular Buildings, Inc.Modulaire Industries, Inc.]PacificHorizon Construction]Pacific Scene, Inc.Panattoni,Oates&Massie DevelopmentPonderosa HomesPresley of Northern California, Inc.Public Storage, Inc.Rhodes Corporation d/b/a Shea HomesSamson ConstructionCompany:lave Mart Stores d/b/a Food BankStoddard Construction 'Co.K. O. Swanson & Co., Inc.Ticon Construction, Inc.M.Timm, Inc.W.S.I. Builders, Inc.Warmington HomesWestern LasPositas, Inc.Young America Builders, Inc.WE WILLNOT picket or cause to be picketed, orthreaten to picket or cause to be picketed, any ofthe following:Alford Construction, Inc.Daniel Benvenuti,Inc. d/b/a D. BenvenutiCompanyRonald L. Bren CompanyBroadmoor Homes Northern, a Division of GenstarDevelopment, Inc.Centex Homes of California, Inc.CrockerHomes, Inc.EGS Metro Construction CorporationGoldrich and Kest, Inc.Home Savings of America, Inc.The Luckey Company d/b/a Luckey Development,Inc.Kaufman and Broad of Northern California, Inc.MacDonald Interests, Inc.Tom McClure d/b/a Nathan ConstructionPacific Horizon ConstructionPonderosa HomesPresley of Northern California, Inc.W.S.I. Builders, Inc.BAY COUNTIES DISTRICT COUNCILOF CARPENTERS,UNITED BROTHER-HOOD OF CARPENTERS AND JOINERSOFAMERICA,AFL-CIO; SANTACLARA VALLEY DISTRICT COUNCILOF CARPENTERS,UNITED BROTHER-HOOD OF CARPENTERS AND JOINERSOFAMERICA,AFL-CIO; UNITEDBROTHERHOOD OF CARPENTERS ANDJOINERS OFAMERICA,AFL-CIO,CARPENTERS LOCALS 36, 162, 180,642, 848,1235, 1280,1408, 1418, 1869,2006, AND 2046 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX CNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentBased upon a stipulation providing for a consentjudgment of any appropriate United States court ofappealsWE WILL NOT engage in (by picketing, orders,directions, solicitations, requests, appeals, initiationfines, or sanctions, or threats of fines or other sanc-tions, howsoever given, made, or imparted, or byany other acts or conduct, or by allowing any ofsame to remain in effect), induce, or encourage anyindividual employed by any person engaged incommerce or in an industry affecting commerce toengage in a strike or refusal in the course of hisemployment to use, manufacture, process, trans-port, or otherwise handle or work on any goods,articles,materials, or commodities, or to performany services; or sanction, support, or promote anysuch strike or refusal; or threaten, coerce, or re-strain any person engaged in commerce or in an in-dustry affecting commerce, where in any case anobject thereof is to force or require, directly or in-directly, any person to cease doing, business withany other person, or where an object thereof is toforce or require Home Savings of America, Inc. toenter into an agreement which is prohibited underSection 8(e) of the National Labor Relations Act.WE WILL NOT picket or cause to be picketed, orthreaten to picket or cause to be picketed, any ofthe following:Alford Construction, Inc.Daniel Benvenuti, Inc. d/b/a D. BenvenutiCompanyDonald L. Bren CompanyBroadmoor Homes Northern, a Division of GenstarDevelopment, Inc.Centex Homes of California, Inc.Crocker Homes, Inc.EGS Metro Construction CorporationGoldrich and Kest, Inc.Home Savings of America, Inc.The Luckey Company d/b/a Luckey Development,Inc.Kaufman and Broad of Northern California, Inc.MacDonald Interests, Inc.Tom McClure d/b/a Nathan ConstructionPacific Horizon ConstructionPonderosa HomesPresley of Northern California, Inc.W.S.I. Builders, Inc.where an object thereof is forcing or requiring anyof the above-named employers to recognize or bar-gainwith any of us as the collective-bargainingrepresentative of any of their employees, or forcingor requiring their employees to accept or selectany of us as their collective-bargaining representa-tive, at a time when neither of us has been certifiedas such representative and where such picketinghas been conducted without a petition under Sec-tion 9(c) of the Act having been filed within a rea-sonable period of time not to exceed 30 days fromthe commencement of such picketing.WE WILL NOT initiate or attempt to initiate, orprosecute or attempt to prosecute, any internalunion disciplinary procedures or any other legal oradministrative action against any individual, or inany way discipline or attempt to discipline any in-dividual, through fines, penalties, or other conduct,because of that individual's working on a jobsitewhile pickets are present, unless that individual isemployed by the entity which is the subject of thepicketing.WE WILL NOT threaten any individuals with theunlawful loss of pension, health and welfare, orother fringe benefits because of the individual'sworking on a jobsite while pickets are present,unless that individual is employed by the entitywhich is the subject of the picketing.WE WILL reimburse and make whole any indi-viduals from whom monetary fines and/or penal-tieswere collected as a result of internal union dis-ciplinary procedures and other legal or administra-tiveactionsheretofore initiated in the circum-stances described in this notice and shall expungeor cause to be expunged from any and all of ourrecords such internal union disciplinary procedures.SACRAMENTO AREA DISTRICT COUN-CIL OF CARPENTERS, UNITED BROTH-ERHOOD OF CARPENTERS AND JOIN-ERS OFAMERICA, AFL-CIO; UNITEDBROTHERHOODOF CARPENTERS ANDJOINERSOFAMERICA,AFL-CIO,CARPENTERS LOCAL 586APPENDIX DNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentBased upon a stipulation providing for a consentjudgment of any appropriate United States court ofappeals CARPENTERS 46 CONFERENCE BOARD (ARNTZ CONTRACTING)WE WILL NOT engage in (by picketing, orders,directions, solicitations, requests, appeals, initiationor processing of internal disciplinary procedure,lines, or sanctions, or threats of fines or other sanc-tions, howsoever given, made, or imparted, or byany other acts or conduct, or by allowing any ofsame to remain in effect), induce, or encourage anyindividual employed by any person engaged incommerce or in an industry affecting commerce toengage in a strike or refusal in the course of hisemployment to use, manufacture, process, trans-port, or otherwise handle or work on any goods,articles,materials, or commodities, or to performany services; or sanction, support, or promote anysuch strike or refusal; or threaten, coerce, or re-strain any person engaged in commerce or in an in-dustry affecting commerce, where in any case anobject thereof is to force or require, directly or in-directly, any person to cease doing business withany other person.WE WILL NOT picket or cause to be picketed, orthreaten to picket or cause to be picketed, any ofthe following:Alford Construction, Inc.Daniel Benvenuti, Inc., d/b/a D. BenvenutiCompanyDonald L. Bren CompanyBroadmoor Homes Northern, a Division of GenstarDevelopment, Inc.Centex Homes of California, Inc.Crocker Homes, Inc.EGS Metro Construction CorporationGoldrich and Kest, Inc.Home Savings of America, Inc.The Luckey Company d/b/a Luckey Development,Inc.Kaufman and Broad of Northern California, Inc.MacDonald Interests, Inc.Tom McClure d/b/a Nathan ConstructionPacific Horizon ConstructionPonderosa HomesPresley of Northern California, Inc.W.S.I. Builders, Inc.where an object thereof is forcing or requiring anyof the above-named employers to recognize or bar-gainwith any of us as the collective-bargainingrepresentative of any of their employees, or forcingor requiring their employees to accept or selectany of us as their collective-bargaining representa-tive, at a time when neither of us has been certifiedas such representative and where such picketinghas been conducted without a petition under Sec-tion 9(c) of the Act having been filed within a rea-sonable period of time not to exceed 30 days fromthe commencement of such picketing.WE WILL NOT initiate or attempt to initiate, orprosecute or attempt to prosecute, any internal621union disciplinary procedures or any other legal oradministrative action against any individual, or inany way discipline or attempt to discipline any in-dividual, through fines, penalties, or other conduct,because of that individual's working on a jobsitewhile pickets are present, unless that individual isemployed by the entity which is the subject of thepicketing.WE WILL NOT threaten any individuals with theunlawful loss of pension, health and welfare, orother fringe benefits because of the individual'sworking on a jobsite while pickets are present,unless that individual is employed by the entitywhich is the subject of the picketing.WE WILL reimburse and make whole any indi-viduals from whom monetary fines and/or penal-tieswere collected as a result of internal union dis-ciplinary procedures and other legal or administra-tive actions heretofore initiated in the circum-stances described in this notice and shall expungeor cause to be expunged from any and all of ourrecords such internal union disciplinary procedures.UNITED BROTHERHOOD OF CARPEN-TERS AND JOINERS OF AMERICA,AFL-CIO, CARPENTERS LOCAL 316;UNITED BROTHERHOOD OF CARPEN-TERS AND JOINERS OF AMERICA,AFL-CIO, CARPENTERS LOCAL 1622APPENDIX ENOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentBased upon a stipulation providing for a consentjudgment of any appropriate United States court ofappealsWE WILL NOT engage in (by picketing, orders,directions, solicitations, requests, appeals, initiationor processing of internal disciplinary procedure,fines, or sanctions, or threats of fines or other sanc-tions, howsoever given, made, or imparted, or byany other acts or conduct, or by allowing any ofsame to remain in effect), induce, or encourage anyindividual employed by any person engaged incommerce or in an industry affecting commerce toengage in a strike or refusal in the course of hisemployment to use, manufacture, process, trans-port, or otherwise handle or work on any goods,articles,materials, or commodities, or to performany services; or sanction, support, or promote anysuch strike or refusal; or threaten, coerce, or re-strain any person engaged in commerce or in an in- 622DECISIONSOF NATIONAL LABOR RELATIONS BOARDdustry affecting commerce,where in any case anobject thereof is to force or require,directly or in-directly, any person to cease doing business withany other person.WE WILL reimburse and make whole any indi-viduals from whom monetary fines and/or penal-tieswere collected as a result of internal union dis-ciplinary procedures and otherlegal or administra-tiveactionsheretofore initiated in the circum-stances described in this notice and shall expungeor cause to be expunged from any and all of ourrecords such internal union disciplinary procedures.CONSTRUCTION AND GENERAL LA-BORERS UNION LOCAL 185, LABOR-ERS'INTERNATIONALUNIONOFNORTH AMERICA, AFL-CIOAPPENDIX FNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentBased upon a stipulation providing for a consentjudgment of any appropriate United States court ofappealsWE WILL NOT engage in (by picketing, orders,directions, solicitations, requests, appeals, initiationor processing of internal disciplinary procedure,fines, or sanctions, or threats of fines or other sanc-tions, howsoever given, made, or imparted, or byany other acts or conduct, or by allowing any ofsame to remain in effect),induce, or encourage anyindividual employed by any person engaged incommerce or in an industry affecting commerce toengage in a strike or refusal in the course of hisemployment to use, manufacture,process, trans-port, or otherwise handle or work on any goods,articles,materials,or commodities,or to performany services;or sanction,support, or promote anysuch strike or refusal; or threaten, coerce, or re-strain any person engaged in commerce or in an in-dustry affecting commerce, where in any case anobject thereof is to force or require, directly or in-directly, any person to cease doing business withany of the following:Alford Construction, Inc.David Altman d/b/a Altman'sAnden Group, Northern CaliforniaArcher CaspersonArntz Contracting Co.Daniel Benvenuti,Inc., d/b/a D. BenvenutiCompanyDonald L. Bren CompanyBroadmoor Homes Northern, a Division of GenstarDevelopment, Inc.Leland E. Burns, Inc.Camray Development and Construction Company,Inc.Centex Homes of California, Inc.Combee Construction Co., Inc.Cozad Construction CompanyCrockerHomes, Inc.D & S Company,a Wrather SubsidiaryD.R.W. Construction, Inc.Davidon HomesDeVille HomesTim Eck ConstructionEGS Metro Construction CorporationE.M.L. DevelopmentH. C. Elliott, Inc.C. R. Fedrick, Inc.Goldrich and Kest, Inc.Home Savings of America, Inc.Huff Construction CompanyKaufman and Broad of Northern California, Inc.Largo IndustriesThe Lottie CorporationThe Luckey Company d/b/a Luckey Development,Inc.M.T.A., Inc.MacDonald Interests, Inc.Mallard ConstructionTom McClure d/b/a Nathan ConstructionMeehleis Modular Buildings, Inc.Modulaire Industries, Inc.Pacific Horizon ConstructionPacific Scene, Inc.Panattoni,Oates & Massie DevelopmentPonderosa HomesPresley of Northern California, Inc.PublicStorage, Inc.Rhodes Corporation d/b/a Shea HomesSamson Construction CompanySave Mart Stores d/b/a Food BankStoddard Construction Co.K. O. Swanson & Co., Inc.Ticon Construction,Inc.M. Timm, Inc.W.S.I. Builders, Inc.Warmington HomesWestern Las Positas, Inc.Young America Builders, Inc.WE WILL reimburse and make whole any indi-viduals from whom monetary fines and/or penal-tieswere collected as a result of internal union dis-ciplinary procedures and other legal or administra-tiveactionsheretofore initiated in the circum-stances described in this notice and shall expungeor cause to be expunged from any and all of ourrecords such internal union disciplinary procedures.UNITED BROTHERHOOD OF CARPEN-TERS AND JOINERS OF AMERICA,AFL-CIO,CARPENTERSLOCAL 35